Citation Nr: 1526433	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  08-24 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus and service-connected diabetic nephropathy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied entitlement to service connection for hypertension.

The claim was remanded in August 2010, December 2013, and June 2014 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Hypertension did not have its clinical onset during or as a result of service and is not otherwise related to service or a service-connected disability, to include diabetes mellitus type II (diabetes) or diabetic nephropathy (nephropathy).  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in June 2006 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection on a direct and proximate basis.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete private treatment records have been obtained and no other outstanding private treatment records have been identified by the Veteran.  VA treatment records beginning in 2006 have been obtained.  While the Veteran reported VA treatment beginning in 2000, such records have been determined to be unavailable.  The Veteran was notified of this in the February 2015 supplemental statement of the case (SSOC).  

He was provided with a VA examination in September 2006 and etiology opinions were obtained in May 2010 and January 2014.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issue on appeal was previously before the Board in August 2010, December 2013, and June 2014, when it was remanded for additional development.  In accordance with the remand instructions, all available Veteran's VA treatment records were obtained and associated with the claims file, the January 2014 VA opinion was obtained, he was asked to identify all VA and private treatment in a July 2014 letter, and a supplemental statement of the case was issued, most recently in February 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
The Veteran contends that he developed hypertension as a result of his service-connected diabetes and/or nephropathy.

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood  pressure of less than 90 millimeters.  38 C.F.R. § 4.104, DC 7101 (Note 1) (2010).  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

The record demonstrates that the Veteran has current hypertension.  He has received continual treatment, including the use of prescription medication, since November 2005.  The fact that the Veteran has been diagnosed with hypertension which requires continuous medication is sufficient for the purposes of establishing the first element of service connection-a current disability.  

The Veteran has not alleged that his hypertension is etiologically related to service or had onset within one year of discharge.  In fact, in multiple statements, including a February 2007 notice of disagreement, he has stated that he did not have issues with his blood pressure until after he was diagnosed with diabetes in 2001, more than 30 years post-discharge.  Moreover, the Board notes that service treatment records do not demonstrate a diagnosis or treatment of hypertension during active duty service and demonstrate that all blood pressure recordings were within normal limits, including upon separation examination in 1967.  Finally, although the Veteran was presumably exposed to herbicides during service, hypertension is not one of the herbicide-related disorders listed in 38 C.F.R. § 3.309(e) (2014).  

The Veteran was afforded a VA examination in September 2006.  The examiner diagnosed the Veteran with essential hypertension without proteinuria, but did not provide an opinion regarding whether the Veteran's service-connected diabetes caused or aggravated the hypertension.  The RO requested an opinion from a private cardiologist regarding the etiology of hypertension.  In a May 2010 report, the physician concluded that it was not likely that hypertension had its clinical onset in service or that it was otherwise related to service including presumed herbicide exposure.  It was also determined that there was no clinical evidence that the Veteran had renal-vascular disease, and opined that in the absence of a secondary comorbid condition related to his diabetes mellitus, it was not likely that the Veteran's diabetes caused or increased the severity of his hypertension. 

A September 2013 VA examination of the Veteran indicated a diagnosis of diabetic nephropathy.  Although the examination report included the question of whether the Veteran had hypertension due to renal dysfunction or caused by any kidney disability, the answer to which was no, the report did not state whether hypertension was aggravated by renal dysfunction.  The Veteran was granted service connection for diabetic nephropathy in a September 2013 rating decision.

As a result, the Board requested that a new VA opinion be provided regarding a link between hypertension and diabetes and/or nephropathy.  In January 2014, a VA opinion report indicated that the claims file and medical records had been reviewed.  The examiner stated that as the service treatment records were silent for hypertension or elevated blood pressure readings and there is no such evidence until 2001, hypertension is not directly connected to service.  

Regarding a connection to diabetes, the examiner noted that the Veteran was diagnosed with diabetes in 2001 and glucose intolerance in 2002.  He was not started on medication until 2005.  The examiner noted that there are no urinalysis reports from 2001 to 2005 and no objective evidence during that time of renal disease due to diabetes of such a degree as to cause hypertension.  The examiner noted that a 2001 blood pressure reading of 144/90 and stated that while hypertension was not officially diagnosed at that time and there are subsequent lower pressures, that blood pressure level was high.  The examiner also noted that medication for diabetes and hypertension was started at the same time in 2005.  Based on the foregoing, the examiner concluded that hypertension was less likely as not due to diabetes, as there is inadequate objective evidence to demonstrate such a link.  

Similarly, the examiner concluded that hypertension is not aggravated by diabetes as the private records note good control of blood pressure readings and of the multiple readings in the VA treatment records, only on three occasions were mildly elevated blood pressure readings demonstrated from 2007 to 2013.  The examiner also noted that while the hypertension medication dose was increased by VA in 2012, this was due to hyperkalemia associated with creatinine of 1.6, not as a result of hypertension being poorly controlled.  

Regarding a link between hypertension and service-connected nephropathy, the examiner noted that hypertension had onset in 2005, well before the onset of nephropathy in 2012.  Therefore, the Veteran's hypertension was not caused by nephropathy.  Moreover, as the Veteran's hypertension is well controlled, the examiner concluded that there is no objective evidence of nephropathy aggravating hypertension.  

The Veteran asserts that he did not have trouble with his blood pressure until he was diagnosed with and began receiving treatment for diabetes.  It is claimed that hypertension was caused or aggravated by service-connected diabetes or nephropathy.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report when he began treatment for hypertension, including that it was not until after he was diagnosed with diabetes.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the medical etiology opinions of far greater value as they involved an examination of the overall record, including the Veteran's opinions, and were made by medical professionals.  

As the May 2010 opinion indicates, a preponderance of the evidence is against a finding that hypertension was present in service or for many years after service and it was unrelated to presumed herbicide exposure.  The January 2014 VA examiner noted, the Veteran already had elevated blood pressure at the time the issue of diabetes or glucose intolerance was first noted.  Thereafter, the Veteran's diabetes was well controlled with diet alone for four years, during which time the Veteran did not demonstrate a diagnosis of or the need for treatment of hypertension.  It was not until November 2005 that he required medication for either disability, and his hypertension has been well controlled ever since.  The May 2010 opinion determined that there was no clinical evidence that the Veteran had renal-vascular disease, and in the absence of a secondary comorbid condition related to his diabetes, it was not likely that the Veteran's diabetes caused or increased the severity of his hypertension.  The January 2014 VA examiner concurred that there was no objective evidence during the 2001-2005 timeframe of renal disease due to diabetes of such a degree as to cause hypertension.  Therefore, the Board agrees that the weight of the evidence does not demonstrate that hypertension was either caused or aggravated by service-connected diabetes.  

The Board finds the analysis of the January 2014 VA examiner persuasive; since the Veteran's hypertension pre-existed the diagnosis of nephropathy, and there was no objective evidence before or during the 2001-2005 timeframe of renal disease of such a degree as to cause hypertension, the evidence does not demonstrate that service-connected nephropathy caused the Veteran's hypertension.  As the Veteran's hypertension has been well controlled since it was officially diagnosed in 2005, the Board agrees with the VA examiner that there is also no evidence of aggravation of hypertension from nephropathy.  

While the Board appreciates the Veteran's contentions regarding the cause of his hypertension, the private and VA opinions are more probative as they were provided by medical professionals who have reviewed the evidence of record, including the Veteran's history and statements, and concluded that his hypertension is not proximately related to service, his presumed inservice herbicide exposure, or his service-connected diabetes and/or nephropathy.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


